Citation Nr: 0908401	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-13 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to exposure to herbicide agents.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1970 to February 
1978. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi that denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era and is presumed to have been exposed during such 
service to certain herbicidal agents during that service.  

2.  The Veteran has a current diagnosis of diabetes mellitus, 
type II.  


CONCLUSION OF LAW

Diabetes mellitus, type II, is presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  However, given the favorable 
nature of the Board's decision in this case, there is no 
prejudice to the Veteran, regardless of whether VA has 
satisfied its duties of notification and assistance.  
Consequently, no further discussion of the VA's "duty to 
notify" and "duty to assist" obligations is necessary.

The Veteran contends that he is entitled to service 
connection for type II diabetes mellitus as being related to 
his period of active service.  The Veteran further contends 
that his type II diabetes mellitus is related to his service 
in the Republic of Vietnam, and is a result of exposure to 
herbicide agents.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
diabetes mellitus, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or, in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App.  341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied; chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes colitis or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  However, as 
indicated above, notwithstanding the foregoing, regulations 
provide that service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, F. 3d. 
1039 (Fed. Cir. 1994).

When the evidence of record is reviewed under the law and 
regulations as set forth above, the Board finds there is a 
basis for granting service connection for type II diabetes 
mellitus as secondary to exposure to herbicide agents.  At 
the outset, the Board notes that the Veteran's April 2006 
private treatment records indicate a current diagnosis of 
diabetes mellitus, type II.  Therefore, the remaining 
question is whether there is evidence that the Veteran served 
in the Republic of Vietnam during the Vietnam Era.  On this 
matter there is conflicting evidence.

The most significant evidence against the Veteran's claim is 
that the RO has been unable, through official sources, to 
finding evidence that substantiates that the Veteran had 
service in Vietnam or that he was exposed to herbicides.  
However, the Board is of the opinion that the Veteran's 
service personnel record, as well as evidence and testimony 
presented by the Veteran creates a reasonable doubt as to 
whether the Veteran served the Republic of Vietnam during the 
Vietnam Era. 

During a March 2008 hearing before the Board and in his 
November 2006 Notice of Disagreement, the Veteran stated that 
his temporary deployment (TDY) documentation dated in April 
1972 is evidence that he deployed to Vietnam.  He further 
contends that the TDY indicated that his destination was 
classified.  Regarding the classified destination, the 
Veteran stated that he left Kunsan Air Force Base in Korea 
and went to Da Nang, Vietnam for several months.  He reported 
that after he left Vietnam, he went to Korat, Thailand and 
remained there for several months.  After leaving Thailand, 
he reported returning to the Kunsan Air Force Base in Korea.  
In addition, regarding his service in Da Nang, Vietnam, the 
Veteran stated that he was attached to the 421st Black Widow 
Squadron.  He also indicated that he was sent to Vietnam to 
work on aircrafts, stating, "We actually loaded agent orange 
as pods onto aircraft."  Finally, the Veteran submitted a 
picture of the barracks of the squadron he was assigned to at 
Da Nang Air Force Base, in Vietnam.       

As for the Veteran's contention that his diabetes mellitus, 
type II, is due to his service in the Republic of Vietnam, 
while the evidence does not conclusively demonstrate that the 
Veteran served in Vietnam, the Board finds the Veteran's 
testimony to be credible and supported by the evidence of 
record.  In this regard, a November 1972 service personnel 
record, specifically his Performance Report for the period of 
time between November 4, 1971 to November 3, 1972, indicated 
that the Veteran was selected to participate in a mobility 
deployment to Southeast Asia in April 1972, and 
significantly, "a second re-deployment within Southeast 
Asia."  

Furthermore, the evidence of record contains two July 1972 
service treatment records that demonstrate that the Veteran 
was serving in Korat, Thailand.  Finally, information from 
the Air Force Historical Research Agency demonstrated that in 
June 1969, the 421st Squadron was transferred to Da Nang Air 
Base, Vietnam and remained there through October 1972, when 
the unit moved to Thailand.  In this regard, the Board 
acknowledges that the Veteran provided testimony that he was 
in attached to the 421st Squadron, serving in the above 
locations during the same time frame.  While the 
aforementioned April 1972 TDY record indicated that the 
Veteran deployed from Kunsan Air Force Base in Korea, and 
that the location of deployment was listed as "classified," 
the Board finds the Veteran's March 2008 testimony to be 
credible, consistent with his personnel records and the Board 
believes that the Veteran was deployed to Vietnam.

The Board acknowledges that when the Veteran's personnel 
records were received from official sources on two occasions 
that they did not contain evidence of the Veteran's service 
in Vietnam and it is noteworthy that those records also did 
not include the TDY Authorization submitted by the Veteran.  
And while it could be argued that since that the TDY 
Authorization was not included with those records that it 
authenticity can not be verified.  However, that TDY 
Authorization is consistent with his Performance Report which 
indicted that he selected to participate in a mobility 
deployment to Southeast Asia in April 1972 and a second re-
deployment within Southeast Asia.

In sum, the evidence of record demonstrates that the Veteran 
has a current diagnosis of diabetes mellitus, type II.  
Moreover, the evidence creates at least a reasonable double 
as to the question of whether the Veteran served in the 
Republic of Vietnam during the Vietnam Era, and is thus 
presumed to have been exposed to Agent Orange.  Resolving 
that reasonable doubt in the Veteran's favor, the Board 
concludes that the Veteran served in the Republic of Vietnam 
during the Vietnam Era, and is thus presumed to have been 
exposed to Agent Orange.  Accordingly, the Board finds that 
the evidence supports a grant of service connection for the 
Veteran's diabetes mellitus, type II.  


ORDER

Service connection for type II diabetes mellitus is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


